DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Please amend claim 6 as follows:

6. (Currently amended) The non-transitory computer-readable recording medium according to claim 5, wherein the first function includes a match function.



Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the non-transitory computer-readable recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Tabaru (US-2014/0149719) and Vall (US-2015/0046671 A1), both of which were cited in the previous office action.  However, the combination does not fully teach the particularly recited non-transitory computer-readable  set forth in claim 1 for comprising: a construction processing of constructing one or more thread groups each constituted of a plurality of threads; acquisition processing in which the thread group acquires, from input data, a data group including a same number of pieces of data as a number of threads constituting the thread group, each of the plurality of threads of the thread group being responsible for one piece of data of the data group; and addition processing in which the thread increments a value in a first storage area that stores an appearance frequency of a first numerical value when the first numerical value of data for which the own thread is responsible is not duplicated in the data group, and a duplication number indicating a number of duplication is added to the first storage area when the own thread is a representative thread that is present alone in the thread group that is responsible for the data of the first numerical value in a case where the first numerical value is duplicated in the data group. Therefore, claim 1 is allowed.  Claims 2-16 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claims 17, and 18 are allowed for the reasons set forth above for claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619